Citation Nr: 0725966	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-16 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a left eye disability. 

2. Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of a shell fragment wound to the left leg. 

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
residuals of a shell fragment wound to the left leg. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from June 1969 to October 1988.  This matter comes 
before the Board of Veterans' Appeals (Board) from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In that 
rating decision, the RO determined the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for hyperopia 
and cataracts, claimed as a left eye condition.  The RO also 
denied entitlement to service connection for left knee and 
left hip disabilities claimed as secondary to the veteran's 
service-connected residuals of a shell fragment wound to the 
left leg. 

In June 2005, the veteran submitted a request for a personal 
hearing. The Board remanded the claim to the RO to schedule a 
personal hearing in August 2006. A February 2007 notification 
letter informed the veteran of the date, time, and location 
of the hearing.  The veteran failed to report for his April 
2007 personal hearing.  


FINDINGS OF FACT

1. In a March 1996 rating decision, the RO determined the 
veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for hyperopia and cataracts. The veteran was 
notified of that decision; however, he did not appeal.  

2. The evidence submitted after the March 1996 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for left eye disability, nor 
does it raise a reasonable possibility of substantiating the 
claim.

3. The medical evidence does not show that the veteran 
currently has a left knee disability or left hip disability. 



CONCLUSIONS OF LAW

1. The March 1996 rating decision, in which the RO denied 
entitlement to service connection for cataracts and 
hyperopia, is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006).

2.  New and material evidence has not been received since the 
March 1996 decision; therefore, the claim for service 
connection for a left eye disability is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2006).

3.  A left knee disability is not proximately due to or the 
result of the veteran's service connected residuals of a 
shell fragment wound. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2006).

4.  A left hip disability is not proximately due to or the 
result of the veteran's service connected residuals of a 
shell fragment wound. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current left eye disability was 
incurred during service.   October 1983 service medical 
records reflect a diagnosis of early presbyopia and probable 
latent hyperopia. In December 1988 the veteran filed an 
application for service connection for deteriorating eyesight 
secondary to fungus.  In an April 1989 rating decision, the 
RO determined that although the veteran's VA examination 
revealed fluffy cortical cataracts of both eyes, the veteran 
was not entitled to service connection for this disability 
because service medical records were silent for treatment of 
cataracts, a fungal infection of the eyes, or eye injury. In 
March 1996, the RO declined reopening the previously denied 
claim for hyperopia and cataracts. 

In February 2003, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection, 
since there remained no evidence of more than the current 
disability, with no medical nexus between the veteran's 
service and the claimed condition.  It is from this rating 
that the current appeal arose.  

The evidence submitted to reopen the claim includes a 
September 2004 VA eye examination report, private medical 
records, and the veteran's lay statements in support of his 
claim.  In September 2004, the VA examiner diagnosed visually 
significant cataracts in both eyes, although the left eye was 
worse than the right.  The examiner did not render an opinion 
regarding whether the veteran's cataracts were related to his 
military service.  The veteran has also submitted medical 
records which indicate he underwent cataract extraction 
surgery and intraocular lens placement in the left eye in 
February 2005. 

With regard to the evidence submitted subsequent to the March 
1996 rating decision, the VA examination report and private 
medical records reflecting left eye surgery are new, as this 
evidence was not previously submitted to agency decision 
makers.  However, medical evidence describing the current 
condition is not material to the issue of service connection.  
See Morton v. Principi, 3 Vet. App. 508 (1992).  As such, the 
new medical records do not serve to reopen his claim. 

Similarly, the veteran has submitted lay statements not 
previously of record that attest to the service incurrence of 
his left eye disability.  Lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Moreover, the veteran's assertions were 
already considered at the time of the previous determination 
and are cumulative.  See Bostain v. West, 11 Vet. App. 124.

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of a left eye 
disability treated with cataract extraction surgery and 
interocular lens placement.  He has not, however, submitted 
evidence of in-service treatment for cataracts.  Further, 
there is no evidence of a left eye injury or disease in 
service.  Although early presbyopia and probable latent 
hyperopia were diagnosed during service, it should also be 
noted that refractive error such as presbyopia and hyperopia 
are not disabilities for VA disability compensation purposes. 
38 C.F.R. § 4.9 (2006).  Therefore, while the evidence 
submitted since the March 1996 decision is new, it is not 
material to the issue of service connection.  As such, this 
evidence does not serve to reopen the veteran's claim of 
entitlement to service connection for a left eye disability.  

The evidence submitted does not relate to an unestablished 
fact, and therefore, does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2006).  
New and material evidence having not been submitted, the 
application to reopen the claim is denied.

Service Connection

The veteran seeks service connection for left knee and left 
hip disabilities, which he contends developed secondary to 
his service-connected residuals of left leg shell fragment 
wounds.  The Board has reviewed all of the evidence in the 
veteran's claim folder, which includes, but is not limited 
to: service medical records, the veteran's lay statements, VA 
compensation and pension examination reports, and private and 
VA medical records.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

In addition, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006). Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra. Effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to conform the regulation to Allen.

The veteran underwent a VA joints examination in September 
2004. He reported a history of shrapnel wounds incurred 
during active service.  He stated that he occasionally has 
leg pains with walking; however, the pain is not constant, 
severe, or persistent.  He reported no weakness, numbness, or 
paresthesia of the left leg. On examination, three notable 
scars measuring less than five millimeters in diameter were 
observed on the left interior shin. No evidence of muscle 
damage was noted.  The veteran's gait was normal. X-rays of 
the veteran's left leg were also normal, with no bony 
injuries or lytic bone lesions. The examiner noted that 
although the veteran reported a history of gout, there was no 
definitive diagnosis of either gout or acute arthritis. The 
examiner did not diagnose a left knee or left hip disability.

A subsequent VA joints examination was performed in July 
2005.  The veteran reported some lower extremity pain, 
particularly in the left leg more than the right. On 
examination, his muscle mass was full and symmetric in both 
lower extremities.  No overt sensory deficits were observed. 
The veteran had no inflammatory changes or swelling of the 
lower legs. His gait was slow but not antalgic.  In addition, 
the veteran did not require the use of an assistive device 
for ambulation.  The examiner concluded the veteran's lower 
extremities were neurologically intact, with the exception of 
ongoing pain. No left knee or left hip disabilities were 
diagnosed. 
 
In February 2006 the veteran underwent a VA diabetes mellitus 
examination.  He reported walking one to three miles daily 
for exercise. He stated he tolerates this activity well. The 
veteran's posture was upright and his gait was steady.  

The first question for consideration in evaluating a service 
connection claim is whether the medical evidence demonstrates 
a current disability. Although a review of the veteran's 
post-service medical records reveals complaints of left knee 
and left hip pain, there is no diagnosis of a chronic 
disability affecting either the left knee or the left hip.  
September 2004 x-rays were normal, the veteran's gait is 
normal, and he requires no assistive devices to ambulate.  
There is no medical evidence reflecting a current diagnosis 
of a left knee or left hip disability. In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully reviewed the record in depth and it 
has been unable to identify a basis upon which the claim for 
service connection may be granted. The Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  There is no medical 
evidence of record which reflects a current diagnosis of 
either a left knee or a left hip disability.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to reopen 
his previously denied claims and establish entitlement to 
service-connection in correspondence dated November 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Notice regarding the 
criteria for assignment of disability ratings and effective 
dates of disability benefits was provided in correspondence 
dated March 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private and VA medical records.  
The veteran underwent VA compensation and pension 
examinations in September 2004, July 2005, and February 2006.  
The veteran requested a personal hearing before the Board in 
June 2005.  In August 2006 the Board remanded the claim to 
the RO for the scheduling of a hearing.  The veteran failed 
to report to his April 2007 hearing. Additional medical 
evidence was associated with the claim file in April 2007.  
The veteran waived RO consideration of this evidence in June 
2006. The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a left eye disability is denied. 

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected residuals of a 
shell fragment wound to the left leg is denied. 

Entitlement to service connection for a left hip disability, 
claimed as secondary to service-connected residuals of a 
shell fragment wound to the left leg is denied. 


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


